 

OmniReliant Corporation         omnireliant logo [omnireliant.jpg]

--------------------------------------------------------------------------------


EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (the “Agreement”), by and among OmniReliant
Corporation, a Florida corporation (“Company”) and Paul Morrison (“Employee”),
is hereby entered into on October 31, 2006
 
AGREEMENTS
 
In consideration of the mutual promises, terms, covenants and conditions set
forth herein and the performance of each, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:
 
1. EMPLOYMENT AND DUTIES.
 
(a) Subject to the terms and conditions of this Agreement, the Company hereby
employs Employee as President/Chief Operating Officer of the Company. As such,
Employee shall have responsibilities, duties and authority reasonably accorded
to and expected of such position and will report directly to the Board. Employee
hereby accepts this employment upon the terms and conditions herein contained
and, subject to paragraph 1(b) hereof, agrees to devote Employee’s full business
time, attention and efforts to promote and further the business of the Company.
Employee shall faithfully adhere to, execute and fulfill all policies
established by the Company.
 
(b) Employee shall not, during the term of his employment hereunder, be engaged
in any other business activity pursued for gain, profit or other pecuniary
advantage if such activity interferes with Employee’s duties and
responsibilities hereunder. The foregoing limitations shall not be construed as
prohibiting Employee from making personal investments in such form or manner as
will neither require Employee’s services in the operation or affairs of the
companies or enterprises in which such investments are made nor violate the
terms of paragraph 3 hereof.
 
2. TERM. The Company employs Employee for a period commencing the date hereof
and ending on the second anniversary of the date hereof (the “Term”), subject to
termination prior to such date pursuant to Section 6 hereof. Sixty (60) days
prior to the end of the Term (or any renewal term), either the Company or
Employee may give notice to the other of its determination not to renew this
Agreement. If a notice of non-renewal is not delivered, this Agreement will
automatically continue in effect for a successive two (2) year renewal term
subject to termination prior to such date pursuant to Section 5 hereof. If such
notice of non-renewal is given by any party, then Employee’s employment will
terminate at the end of such term (or on such other date as the parties mutually
agree).
 

--------------------------------------------------------------------------------


 
3. COMPENSATION. For all services rendered by Employee, the Company shall
compensate Employee as follows:
 
(a) BASE SALARY. The base salary payable hereunder to Employee shall equal
$120,000 per year, payable on a regular basis in accordance with the Company’s
standard payroll procedures but not less than monthly. On at least an annual
basis, the Company’s Board (the “Board”), together with the Compensation
Committee of the Company’s Board, will review Employee’s performance and may
make increases to such base salary if, in its discretion, any such increase is
warranted above the annual pay raise rate of 10%.
 
(b) EXECUTIVE PERQUISITES, BENEFITS, AND OTHER COMPENSATION. Employee shall be
entitled to receive additional benefits and compensation from the Company in
such form and to such extent as specified below:
 
(i) Payment of all premiums for coverage for Employee under health,
hospitalization, disability, dental, life and other insurance plans that the
Company may have in effect from time to time. The benefits provided to Employee
under this clause (i) shall be at least equal to such benefits provided to
executives or employees in similar positions at the Company. As of the date of
this agreement , the Company has no health or death benefits.
 
(ii) Reimbursement for all business travel and other out-of-pocket expenses
reasonably incurred by Employee in the performance of Employee’s services
pursuant to this Agreement. All reimbursable expenses shall be appropriately
documented in reasonable detail by Employee upon submission of any request for
reimbursement, and in a format and manner consistent with the Company’s expense
reporting policy. All travel must be approved by the Company’s Board or their
designated representative.
 
(iii) The Company shall provide Employee with other executive perquisites
(including, but not limited to, participation in the Company’s Long-Term
Incentive Plan) as may be available to or deemed appropriate for Employee by the
Board and participation in all other Company-wide employee benefits as available
from time to time. Employee shall be entitled to 3 weeks of vacation per year in
addition to all Federal and religious holidays.
 
(iv) The Company will rent an apartment in Tampa/ St. Petersburg, FL., If the
Board deems it necessary, at the Company’s’ expense. A Rental car will be
allowed at Company’s expense.
 
(v) Stock Grant: The Company will grant you 300,000 common shares prior to
reverse merger. These shares will be restricted and carry the standard
restricted legend. The shares will be registered when the company files a SB2
with the SEC. You will be given 150,000 shares immediately and 150,000 shares
will be held in escrow along with a signed stock power and released to you on
the day of your first anniversary with the company.
 
(vi) Bonus Participation: The company will pay an incentive bonus of 1.5% of
pretax profits on the sale of all Hilton related products. This bonus will be
paid the following day after the company’s 10KSB annual report is filed with the
SEC.


Private & Confidential
 
2

--------------------------------------------------------------------------------


 
4. NON-COMPETITION AND NON-SOLICITATION.
 
(a) Employee acknowledges that during the course of Employee’s employment
Employee will receive confidential and proprietary information from and
concerning the Company. Employee also acknowledges that the Company will make
substantial investments in the development of the Company’s goodwill and in
Employee’s professional development. The capital expended to develop this
goodwill directly benefits Employee and should continue to do so in the event
that the relationship between the Company and Employee is terminated. Likewise,
the Company has conferred and will confer a direct economic benefit on Employee.
Employee agrees that the Company is entitled to protect these business interests
and investments and to prevent Employee from using or taking advantage of the
foregoing economic benefits to the Company’s detriment.
 
(b) Employee agrees that, except for services and duties performed for or on
behalf of the Company according to this Agreement, Employee will not, during the
period of Employee’s employment with the Company, and for a period (the
“Restricted Period”) of one (1) year immediately following the termination of
Employee’s employment under this Agreement, for any reason whatsoever, directly
or indirectly, for himself or on behalf of or in conjunction with any other
person, persons, company, partnership, corporation, association, enterprise,
venture or business of whatever nature:
 
(i) engage, as an officer, director, shareholder, owner, partner, joint
venturer, lender or in a managerial capacity, whether as an employee,
independent contractor, agent, consultant or advisor or as a sales
representative, or similar business in direct competition with those aspects of
the business of the Company or any subsidiary of the Company, with which
Employee has had any involvement, within United States of America, Canada and
all other countries in which customers of the Company have access to the world
wide web (the “Territory”);
 
(ii)  solicit any person who is, at that time, or who has been within one (1)
year prior to that time, an employee of the Company for the purpose or with the
intent of enticing such employee away from or out of the employ of the Company;
 
(iii) solicit any person or entity which is, at that time, or which has been
within one (1) year prior to that time, a customer, doctor, service provider or
supplier of the Company for the purpose of soliciting or selling products or
services in direct competition with those aspects of the business of the Company
or any subsidiary of the Company with which Employee has had any involvement,
within the Territory; or
 
(iv) solicit any prospective acquisition candidate, on Employee’s own behalf or
on behalf of any competitor or potential competitor, which candidate was, to
Employee’s knowledge, either called upon by the Company or for which the Company
made an acquisition analysis, for the purpose of acquiring such entity.
Notwithstanding the above, the foregoing covenant shall not be deemed to
prohibit Employee from acquiring as an investment not more than two percent (5%)
of the capital stock of a competing business, whose stock is traded on a
national securities exchange or over-the-counter.


Private & Confidential
 
3

--------------------------------------------------------------------------------


 
(c) In recognition of the substantial nature of such potential damages and the
difficulty of measuring economic losses to the Company as a result of a breach
of the foregoing covenants, and because of the immediate and irreparable damage
that could be caused to the Company for which they would have no other adequate
remedy, Employee agrees that in the event of breach by Employee of the foregoing
covenant, the Company shall be entitled to specific performance of this
provision and co-injunctive and other equitable relief.
 
(d) It is agreed by the parties that the foregoing covenants in this paragraph 4
impose a reasonable restraint on Employee in light of the activities and
business of the Company on the date of the execution of this Agreement and the
current plans of the Company and Employee that such covenants be construed and
enforced in accordance with the changing activities, business and locations of
the Company throughout the term of this Agreement, whether before or after the
date of termination of the employment of Employee.
 
(e) All of the covenants in this paragraph 4 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Employee against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of such covenants. Further, this paragraph 4 shall survive the
termination of this Agreement and the termination of Employee’s employment with
the Company. It is specifically agreed that the period of one (1) year following
termination of employment stated at the beginning of this paragraph 4, during
which the agreements and covenants of Employee made in this paragraph 4 shall be
effective, shall be computed by excluding from such computation any time during
which Employee is in violation of any provision of this paragraph 4.
 
5. TERMINATION; RIGHTS ON TERMINATION. This Agreement and Employee’s employment
may be terminated for any one of the following causes:
 
(a) DEATH. The death of Employee shall immediately terminate this Agreement with
no severance compensation due to Employee’s estate, heirs or other descendants
or representatives.
 
(b) DISABILITY. If, as a result of incapacity due to physical or mental illness
or injury, Employee shall have been absent from Employee’s full-time duties
hereunder for three (3) consecutive months, then thirty (30) days after
receiving written notice (which notice may occur before or after the end of
three (3) month period, but which shall not be effective earlier than the last
day of three (3) month period), the Company may terminate Employee’s employment
hereunder provided Employee is unable to resume Employee’s full-time duties at
the conclusion of such notice period. Also, Employee may terminate Employee’s
employment hereunder if his health should become impaired to an extent that
makes the continued performance of Employee’s duties hereunder hazardous to
Employee’s physical or mental health or life, provided that Employee shall have
furnished the Company with a written statement from a qualified doctor to such
effect and provided, further, that, at the Company’s request made within thirty
(30) days of the date of such written statement, Employee shall submit to an
examination by a doctor selected by the Company who is reasonably acceptable to
Employee or Employee’s doctor and such doctor shall have concurred in the
conclusion of Employee’s doctor. In the event this Agreement is terminated as a
result of Employee’s disability, Employee shall receive from the Company
Employee’s base salary at the rate then in effect, payable at the Company’s
regular and customary intervals for the payment of salaries as then in effect,
less any amounts Employee might receive under the Company’s disability insurance
policy, if any, for whatever time period is remaining under the Term.


Private & Confidential
 
4

--------------------------------------------------------------------------------


 
(c) CAUSE. The Company may, in its sole and absolute discretion, terminate the
employment of Employee hereunder immediately upon after delivery of written
notice to Employee, or at such later time as the Company may specify in such
notice, for “Cause.” As used in this Agreement “Cause” includes, but is not
limited to, the following: (1) Employee’s willful and material breach of this
Agreement; (2) Employee’s gross negligence in the performance, or intentional
nonperformance, (continuing for ten (10) days after receipt of written notice of
need to cure) of any of Employee’s material duties and responsibilities
hereunder; (3) Employee’s willful dishonesty or fraud, whether or not with
respect to the business or affairs of the Company, which affects the operations,
property or reputation of the Company; (4) Employee’s conviction of a felony
crime; (5) chronic alcohol or illegal drug abuse by Employee; (6) Employee’s
willful injury to any independent contractor, employee or agent of the Company,
or to any other person in the course of Employee’s performance of services for
the Company; or (7) The Board’s determination that the Company’s business model
and direction are failing to perform as expected standards and must be changed.
(8) The Company files for protection under the Bankruptcy laws. (9) If Employee
sexually harasses any employee, agent or contractor of the Company or commits
any act which otherwise creates an offensive work environment for employees,
agents or contractors of the Company.
 
The Company shall not be limited to termination as a remedy for any damaging,
injurious, improper or illegal act by Employee, but may also seek damages,
injunction, or such other remedy as the Company may deem appropriate under the
circumstances. If Employee’s employment is terminated for Cause, Employee agrees
to vacate the Company’s offices on or before the effective date of the
termination and to return and deliver to the Company at such time all Company
property. In the event of a termination for Cause, as enumerated above, Employee
shall have no right to any severance compensation.
 
(d) WITHOUT CAUSE. At any time after the commencement of employment, provided
the Company does not have Cause to terminate Employee pursuant to (c) above,
Employee may, without Cause, terminate this Agreement and Employee’s employment,
effective ninety (90) days after written notice is provided to the Company.
Employee may only be terminated without Cause by the Company during the Term
hereof if such termination is approved by a majority of the members of the
Board. Should Employee be terminated by the Company without Cause during the
Term, Employee shall be entitled to receive from the Company (12) months
severance or if less than (12) months remains on employment contract then the
remaining months left on the contract (at Employee's then current base) payable
over the course of the year following such termination. The severance
compensation shall be paid in accordance with the Company’s standard payroll
procedures but not less than monthly. If Employee resigns or otherwise
terminates Employee’s employment without cause pursuant to this paragraph 5(d),
Employee shall receive no severance compensation.
 
(e) TERMINATION BY EXECUTIVE UPON CHANGE IN CONTROL. Upon the termination of the
Employee's employment hereunder by the Employee (i) within 360 days after the
occurrence of a "Change in Control" as specified in Section 5(e)(A) hereof, the
Company shall (i) continue to pay to the Employee the base salary through the
effective date of termination specified in such notice and. In addition, upon
such termination, all options to purchase vested shares of the Company’s common
stock, if any, shall accelerate and become immediately exercisable.


Private & Confidential
 
5

--------------------------------------------------------------------------------




(A) For purposes of this Agreement, a "Change in Control" shall mean:


(i) The acquisition (other than by or from the Company), at any time after the
date hereof, by any person, entity or "group" acquiring 51% or more of either
the then outstanding shares of common stock or the combined voting power of the
Company's then outstanding voting securities entitled to vote generally in the
election of directors (together with such common stock, "Voting Securities");
This does not apply to the contemplated reverse merger that the Company is
currently in the process of completing; or


(ii) Approval by the shareholders of the Company of a reorganization, merger or
consolidation with respect to which persons who were the shareholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than 51% of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated company's then outstanding voting securities.


(iii) Paragraphs (i) and (ii) above do not apply if the Company is sold or
reorganized because of the failure of the Business model.


(iv) Any purported termination by the Company of the Employee's employment other
than as expressly permitted by this Agreement.


(g) Upon termination of this Agreement for any reason provided above, Employee
shall be entitled to receive all compensation earned and all benefits and
reimbursements due through the effective date of termination. Additional
compensation subsequent to termination, if any, will be due and payable to
Employee only to the extent and in the manner expressly provided above. All
other rights and obligations of the Company and Employee under this Agreement
shall cease as of the effective date of termination, except that the Company’s
obligations under paragraph 10 hereof and Employee’s obligations under
paragraphs 4, 8, 9 and 11 hereof shall survive such termination in accordance
with their terms. Further, unless Employee and the Company otherwise agree in
writing, upon termination of this Agreement for any reason, Employee will
immediately resign from all directors, officer or other positions held with the
Company.
 
(h) If termination of Employee’s employment arises out of the Company’s failure
to pay Employee the amounts to which he is entitled under this Agreement or as a
result of any other material breach of this Agreement by the Company, as
determined pursuant to the provisions of paragraph 16 below, the Company shall
pay all amounts and damages to which Employee may be entitled as a result of
such breach, including interest thereon and all reasonable legal fees and
expenses and other costs incurred by Employee to enforce Employee’s rights
hereunder. Further, none of the provisions of paragraph 4 hereof shall apply in
the event this Agreement is terminated as a result of a material breach by the
Company.


Private & Confidential
 
6

--------------------------------------------------------------------------------


 
6. PARTICIPATION IN STOCK OPTION PLAN.  
 
As inducement the Employee shall be granted an option (the "Option") to purchase
300,000 shares of the Company's Common Stock, par value $.001 per share ("Common
Stock"), at an exercise price of $1.00, the fair market value ot the Company’s
common stock on November 15, 2006.. The Option may be exercised, in whole or in
part, at employee’s option any time following execution and vesting requirements
of this agreement. The Option shall expire five (5) years from the date hereof
(the "Expiration Date"), and must be exercised, if at all, as shares become
vested (See Exhibit A) or before the Expiration Date. The Option Agreement will
be in substantially the form of Exhibit A attached hereto.
 
7. PURCHASE RIGHT ON EMPLOYEE’S STOCK AND OPTIONS.


(a) Irrevocable Option to Purchase. Upon (i) death or retirement of Employee
(ii) the Company’s termination of Employee’s employment with the Company by
reason of Disability, Employee or next of kin will have (90) days to exercise
any outstanding vested options.
 
8. COMPANY PROPERTY; INVENTIONS.
 
(a) All records, designs, patents, business plans, financial statements,
manuals, memoranda, lists, and other property delivered to or compiled by
Employee by or on behalf of the Company or their representatives, vendors, or
customers which pertain to the business of the Company shall be and remain the
property of the Company, as the case may be, and be subject at all times to
their discretion and control. Likewise, all correspondence, reports, records,
charts, advertising materials, and other similar data pertaining to the
business, activities, or future plans of the Company which is collected by
Employee shall be delivered promptly to the Company without request by it upon
termination of Employee’s employment.
 
(b) Employee shall disclose promptly to the Company any and all significant
conceptions and ideas for inventions, improvements, and valuable discoveries,
whether patentable or not, which are conceived or made by Employee, solely or
jointly with another, during the period of employment, and which are directly
related to the business or activities of the Company and which Employee
conceives as a result of Employee’s employment by the Company. Employee hereby
assigns and agrees to assign all of Employee’s interests therein to the Company
or its nominee. Whenever requested to do so by the Company, Employee shall
execute any and all applications, assignments, or other instruments that the
Company shall deem necessary to apply for and obtain Letters Patent of the
United States or any foreign country or to otherwise protect the Company’s
interest therein.
 
9. CONFIDENTIALITY AND PROPRIETARY INFORMATION.
 
(a) Acknowledgement. Employee acknowledges and agrees that in the course of
rendering services to the Company and its customers, Employee will have access
to and will become acquainted with confidential and proprietary information
about the professional, business and financial affairs of the Company, its
affiliates and its vendors, suppliers and customers, and that Employee may have
contributed to or may in the future contribute to such information. Employee
further recognizes that Employee is being employed as a key employee, that the
Company is engaged in a highly competitive business, and that the success of the
Company in the marketplace and business depends upon its goodwill and reputation
for integrity, quality and dependability. Employee recognizes that in order to
guard the legitimate interests of the Company it is necessary for the Company to
protect all such confidential and proprietary information, goodwill and
reputation.


Private & Confidential
 
7

--------------------------------------------------------------------------------


 
(b) Proprietary Information. In the course of Employee’s service to the Company,
Employee may have access to confidential know-how, business documents or
information, marketing data, client lists and trade secrets which are
confidential. Such information shall hereinafter be called “Proprietary
Information” and shall include any and all items enumerated in the preceding
sentence which come within the scope of the business activities of the Company
as to which Employee has had or may have access, whether previously existing,
now existing or arising hereafter, whether or not conceived or developed by
others or by Employee alone or with others during the period of his service to
the Company, and whether or not conceived or developed during regular working
hours. “Proprietary Information” shall not include any information which is in
the public domain during the period of service by Employee or becomes public
thereafter, provided such information is not in the public domain as a
consequence of disclosure by Employee in violation of this Agreement.
 
(c) Fiduciary Obligations. Employee agrees and acknowledges that the Proprietary
Information is of critical importance to the Company and a violation of this
Section 8 will seriously and irreparably impair and damage the Company’s
business. Employee therefore agrees, while he is an employee of the Company and
at all times thereafter, to keep all Proprietary Information strictly
confidential.
 
(d) Non-Disclosure. Except as required by law or order of any court or
governmental entity or in connection with the proper performance of his duties
hereunder, Employee shall not disclose, directly or indirectly (except as
required by law), any Proprietary Information to any person other than (a) the
Company, (b) persons who are authorized employees of the Company at the time of
such disclosure, (c) such other persons, including prospective investors or
lenders, to whom Employee has been instructed to make disclosure by the
Company’s Board, or (d) Employee’s counsel, so long as such counsel agrees to
keep all Proprietary Information confidential (in the case of clauses (b) and
(c), only to the extent required in the course of Employee’s service to the
Company). Upon any termination of Employee’s employment hereunder, Employee
shall deliver to the Company all notes, letters, documents, tapes, discs,
recorded data and records which may contain Proprietary Information which are
then in Employee’s possession or control and shall not retain, use, or make any
copies, summaries or extracts thereof.
 
10. INDEMNIFICATION. In the event Employee is made a party to any threatened,
pending, or completed action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (other than an action by the Company against
Employee), by reason of the fact that Employee is or was performing services
under this Agreement, then the Company shall indemnify Employee against all
expenses (including reasonable attorneys’ fees), judgments, fines, and amounts
paid in settlement, as actually and reasonably incurred by Employee in
connection therewith. In the event that both Employee and the Company are made a
party to the same third-party action, complaint, suit, or proceeding, the
Company agrees to engage competent legal representation, and Employee agrees to
use the same representation, provided that if counsel selected by the Company
shall have a conflict of interest that prevents such counsel from representing
Employee, Employee may engage separate counsel and the Company shall pay all
reasonable attorneys’ fees of such separate counsel. Further, while Employee is
expected at all times to use Employee’s best efforts to faithfully discharge his
duties under this Agreement, Employee cannot be held liable to the Company for
errors or omissions made in good faith where Employee has not exhibited gross,
willful and wanton negligence and misconduct or performed criminal and
fraudulent acts which materially damage the business of the Company. The
employee is hereby further indemnified pursuant to exhibit “B” attached hereto.


Private & Confidential
 
8

--------------------------------------------------------------------------------


 
11. REPRESENTATIONS OF EMPLOYEE. Employee hereby represents and warrants to the
Company that the execution of this Agreement by Employee and his employment by
the Company and the performance of Employee’s duties hereunder will not violate
or be a breach of any agreement with a former employer, client, or any other
person or entity. Further, Employee agrees to indemnify the Company for any
claim, including but not limited to attorneys’ fees and expenses of
investigation, by any such third party that such third party may now have or may
hereafter come to have against the Company based upon or arising out of any
noncom petition agreement, invention or secrecy agreement between Employee and
such third party which was in existence as of the date of this Agreement.
 
Employee has and will continue to truthfully disclose to the Company the
following matters, whether occurring, at any time during the five (5) years
immediately preceding the date of this Agreement or at any time during the term
of this Agreement:
 
(1) any criminal complaint, indictment or criminal proceeding in which Employee
is named as a defendant;
 
(2) any allegation, investigation, or proceeding, whether administrative, civil
or criminal, against Employee by any licensing authority or industry
association; and
 
(3) any allegation, investigation or proceeding, whether administrative, civil,
or criminal, against Employee for violating professional ethics or standards, or
engaging in illegal, immoral or other misconduct (of any nature or degree),
relating to the business of the Company.
 
12. ASSIGNMENT; BINDING EFFECT. This Agreement shall inure to the benefit of and
be binding on Employee and the Company and Employee’s and the Company’s
respective heirs, successors and assigns; provided, however, that Employee shall
have no right to assign Employee’s rights or duties under this contract to any
other person. In the event of the sale, merger or consolidation of the Company,
Employee specifically agrees that the Company may assign the Company’s rights
and obligations hereunder to the Company’s successor, assign or purchaser. In
addition, and in any event, the Company may, at any time, assign the Company’s
rights and obligations under this Agreement to any person that is an affiliate
of the Company or to any person which, after any such assignment, employs at
least 50% of the employees employed by the Company immediately prior to the
assignment.
 
13. COMPLETE AGREEMENT; AMENDMENTS. This Agreement supersedes any other
agreements or understandings, written or oral, among the Company and Employee,
and Employee has no oral representations, understandings or agreements with the
Company or any of its officers, directors, or representatives covering the same
subject matter as this Agreement. This written Agreement is the final, complete,
and exclusive statement and expression of the agreement between the Company and
Employee and of all the terms of this Agreement, and it cannot be varied,
contradicted, or supplemented by evidence of any prior or contemporaneous oral
or written agreements. This written Agreement may not be later modified except
by a written instrument signed by a duly authorized officer of the Company and
Employee, and no term of this Agreement may be waived except by a written
instrument signed by the party waiving the benefit of such term.


Private & Confidential
 
9

--------------------------------------------------------------------------------


 
14. NOTICE. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:


To the Company:
OmniReliant Corporation
 
c/o Chris Phillips, interim CEO
 
4902 Eisenhower Blvd., Suite 185
 
Tampa, FL 33634
   
To Employee:
Paul Morrison
 
34 Milton Ave
 
Nutley, NJ 07110

 
Notice shall be deemed given and effective three (3) days after the deposit in
the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or, in any other case, when actually
received. Either party may change the address for notice by notifying the other
party of such change in accordance with this paragraph 14.
 
15. SEVERABILITY. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative. Employee and
the Company agree and acknowledge that the provisions of paragraphs 4 and 9 are
material and of the essence to this Agreement. If the scope of any restriction
or covenant contained therein should be or become too broad or extensive to
permit enforcement thereof to its fullest extent, then such restriction or
covenant shall be enforced to the maximum extent permitted by law, and Employee
hereby consents and agrees that (a) it is the parties intention and agreement
that the covenants and restrictions contained therein be enforced as written,
and (b) in the event a court of competent jurisdiction should determine that any
restriction or covenant contained therein is too broad or extensive to permit
enforcement thereof to its fullest extent, the scope of any such restriction or
covenant may be modified accordingly in any judicial proceeding brought to
enforce such restriction or covenant, but should be modified to permit
enforcement of the restrictions and covenants contained herein to the maximum
extent the court, in its judgment, will permit.


Private & Confidential
 
10

--------------------------------------------------------------------------------


 
16. ARBITRATION. Any unresolved dispute or controversy arising under or in
connection with this Agreement or Employee’s employment with the Company (or any
termination thereof) shall be settled exclusively by arbitration, conducted
before a panel of three (3) arbitrators in Essex County, NJ, in accordance with
the rules of the American Arbitration Association then in effect. A decision by
a majority of the arbitration panel shall be final and binding. Judgment may be
entered on the arbitrators’ award in any court having jurisdiction. OmniReliant
shall pay the reasonable fees and expenses of any arbitration proceeding in
connection with this Agreement.
 
17. GOVERNING LAW. This Agreement shall in all respects be construed according
to the laws of the State of Florida.
 
18. HEADINGS. The paragraph headings herein are for reference purposes only and
are not intended in any way to describe, interpret, define, or limit the extent
or intent of the Agreement or of any part hereof.
 
19. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute but one
and the same instrument.IN WITNESS WHEREOF, the parties hereto have made and
entered into this Agreement as of the date first above written.

       
The Company:
OmniReliant Corporation
 
   
   
  By   /s/ Chris Phillips  

--------------------------------------------------------------------------------

Name:Chris Phillips  
Title: interim CEO

 

       
Employee:
 
   
   
 
/s/ Paul Morrison
 

--------------------------------------------------------------------------------

Paul Morrison
 

 
Private & Confidential
 
11

--------------------------------------------------------------------------------


 